Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5102   Page 1 of 49




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

             Respondent-Defendants.

  ________________________________/

        OPINION AND ORDER CERTIFYING GENERAL CLASS
              AND HABEAS LITIGATION GROUP [112]

        More than four months after the first confirmed case of COVID-19

 in Michigan, the coronavirus pandemic continues to teach us about the

 importance and power of collective action. Many of the public health

 interventions—wearing masks, employing social distancing, and limiting

 gatherings—that are available to curb the spread of the disease succeed

 or fail in tandem with the degree of societal buy-in. One individual

 wearing a mask does little to reduce the pool of infection vectors in a
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20      PageID.5103    Page 2 of 49




 population center; an entire town’s commitment to mask-wearing can

 help control infection rates to reduce community spread, enable contact

 tracing, and ensure an adequate supply of healthcare for those in need.

       As infections in Michigan continue to rise—prompting Governor

 Whitmer to order the use of masks both indoors and outdoors1 and warn

 that the state may need to “dial back” its reopening to control the

 pandemic2—Plaintiffs seek to exercise another form of collective action—

 the class action—to protect themselves from COVID-19. They seek to do

 this, in part, because they allege that they cannot deploy the other

 methods of collective action available to those of us in the community.

       Plaintiffs are all noncitizens subject to U.S. Immigration and

 Customs Enforcement (“ICE”) custody in detention3 at the Calhoun

 County Correctional Facility. They move for the Court to certify a class



       1  See Executive Order 2020-147: Masks, Office of Governor Gretchen Whitmer
 (July 13, 2020), https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-
 534169--,00.html.
        2 See Craig Mauger, Whitmer: Michigan Will ‘Dial Back’ Reopening If COVID-

 19       Cases       Increase,      Detroit     News       (July      7,      2020),
 https://www.detroitnews.com/story/news/local/michigan/2020/07/07/whitmer-state-
 dial-back-reopening-if-covid-19-numbers-increase/5389105002/.
        3 Fourteen named Plaintiffs have received preliminary injunctive relief from

 this Court or voluntary relief from Defendants and are not currently detained at the
 Calhoun County Correctional Facility. Defendants have removed one named Plaintiff
 from the country.

                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5104   Page 3 of 49




 of all noncitizens in civil immigration detention at the Calhoun County

 Correctional Facility and a subclass of all medically vulnerable detainees.

 Because Plaintiffs’ proposed class satisfies Rule 23 requirements for

 certification and Rule 23 factors counsel in favor of aggregate resolution

 for the proposed subclass’ habeas claims, the Court grants Plaintiffs’

 motion.

 BACKGROUND

       On March 30, 2020, Petitioner Janet Malam filed an Emergency

 Petition for Writ of Habeas Corpus challenging her continued detention

 at the Calhoun County Correctional Facility. (ECF No. 1.) On April 3,

 2020, the Court allowed Plaintiff-Intervenors Amer Toma and Ruby

 Briselda Escobar to intervene. (ECF No. 21.) On April 26, fifteen named

 Plaintiffs filed an amended class action complaint. (ECF No. 43.) On June

 5, 2020, the Court granted Plaintiffs leave to amend their complaint and

 to add seven additional named Plaintiffs. (ECF No. 96.)

       The Court has issued five preliminary injunctions in this case

 granting relief to thirteen civil detainees. (See ECF No. 33 (ordering

 Petitioner Malam’s immediate release); ECF No. 41 (Plaintiff Toma);

 ECF No. 68 (Plaintiffs Alhalmi and Cardona Ramirez); ECF No. 90


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5105   Page 4 of 49




 (Plaintiffs Rodriguez Salabarria and Rosales Borboa); ECF No. 127

 (Plaintiffs Barash, Krcoska, Perez Pavon, Ley Santana, Johanna

 Whernman, and William Whernman).) Separately, the Court granted a

 preliminary injunction to Petitioner Fawzi Zaya, a noncitizen who

 similarly was detained by ICE at the Calhoun County Correctional

 Facility. Zaya v. Adducci, No. 20-10921, 2020 WL 1903172 (E.D. Mich.

 Apr. 18, 2020). Petitioner Zaya raises the same claims and seeks the

 same relief as the proposed habeas litigation group here.

       Plaintiffs’ second amended petition for writ of habeas corpus and

 complaint for declaratory and injunctive relief brings three counts. (ECF

 No. 97.) First, on behalf of all named Plaintiffs and the proposed class,

 Plaintiffs claim that “Defendants’ continued detention of Plaintiffs and

 the proposed class members under the current conditions violates their

 due process rights” under the Fifth Amendment. (ECF No. 97,

 PageID.3345.) Plaintiffs argue that

       [t]he Fifth Amendment thus requires release of Plaintiffs and
       the class unless (a) the conditions of confinement are
       remedied to ensure their reasonable safety, including
       reduction of the population to bring density to a level that
       allows for social distancing; and (b) their detention during the
       pandemic is reasonably related to, and not excessive in


                                       4
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5106   Page 5 of 49




         relation to, the government’s interest in ensuring their
         availability for removal.

 (Id. at PageID.3346.)

         Second, on behalf of thirteen named Plaintiffs and the proposed

 subclass, Plaintiffs claim that

         [g]iven the substantial risk of serious illness or death from
         COVID-19, there are no conditions of confinement that would
         permit the safe detention (or redetention) of [thirteen named
         Plaintiffs] and the subclass, and their continued detention is
         not reasonably related to, and excessive in relation to, the
         government’s interest in ensuring their availability for
         removal.

 (ECF No. 97, PageID.3348.) Plaintiffs argue that “The Fifth Amendment

 thus requires release of [thirteen named Plaintiffs] and the subclass.”

 (Id.)

         Third, Plaintiffs claim that “[t]he removal of Plaintiffs Alhalmi,

 Baroi, Escobar, Ley Santana, Rodriguez Salabarria and Toma is not

 significantly likely in the reasonably foreseeable future.” (Id. at

 PageID.3349.) Plaintiffs argue that “Plaintiffs’ detention is therefore not

 authorized by statute and they are entitled to immediate release under

 orders of supervision.” (Id.)




                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5107   Page 6 of 49




       Federal Rule of Civil Procedure 23(c)(1) provides that “[a]t an early

 practicable time after a person sues or is sued as a class representative,

 the court must determine by order whether to certify the action as a class

 action.” Accordingly, on June 5, 2020, the Court established a case

 management plan in which it set deadlines for Plaintiffs’ motion for class

 certification. (ECF No. 96.) On June 14, 2020, Plaintiffs filed this motion

 to certify a class and subclass of noncitizen immigration detainees at the

 Calhoun County Correctional Facility. (ECF No. 112.) Defendants

 responded on June 26, 2020 (ECF No. 126), and Plaintiffs replied on July

 5, 2020. (ECF No. 144.)

 JURISDITION

       Plaintiffs bring three claims: first, on behalf of the proposed class,

 Plaintiffs argue that current conditions of confinement at the Calhoun

 County Correctional Facility are unconstitutionally punitive. Second, on

 behalf of the proposed subclass, Plaintiffs argue that no conditions of

 confinement can satisfy constitutional requirements with respect to

 medically vulnerable detainees. Third, on behalf of six named Plaintiffs,

 Plaintiffs argue that continued detention is unconstitutional where

 removal is not reasonably foreseeable. The Court finds that it has habeas


                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5108   Page 7 of 49




 jurisdiction over Plaintiffs’ second and third claims and federal question

 jurisdiction over Plaintiffs’ first claim.

       The Court has previously addressed jurisdiction only with respect

 to the claim brought and relief sought by the proposed subclass. In six

 opinions granting release from detention through either a temporary

 restraining order or a preliminary injunction, the Court found that it had

 habeas jurisdiction over medically vulnerable detainees’ claim that

 continued confinement at the Calhoun County Correctional Facility was

 unconstitutionally punitive and that no conditions of confinement could

 remedy the constitutional defects. The Court held that where a Plaintiff

 argues “that no matter what steps are taken, due to [their] underlying

 serious health conditions, there is no communal holding facility where

 [they] could be incarcerated during the Covid-19 pandemic that would be

 constitutional,” . . . their claim “must . . . be considered as a challenge to

 the continued validity of confinement itself.” (ECF No. 23, PageID.542.)

 In Wilson v. Williams, the Sixth Circuit upheld habeas jurisdiction where

 a group of medically vulnerable prisoners alleged that no conditions of

 confinement could guarantee their reasonable safety: “Our precedent

 supports the conclusion that where a petitioner claims that no set of


                                        7
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5109   Page 8 of 49




 conditions would be constitutionally sufficient the claim should be

 construed as challenging the fact or extent, rather than the conditions, of

 the confinement.” 961 F.3d 829, 838 (6th Cir. 2020). As the court

 recognized, “[t]he Supreme Court has held that release from

 confinement—the remedy petitioners seek here—is ‘the heart of habeas

 corpus.’” Id. (citing Preiser v. Rodriguez, 411 U.S. 475, 498 (1973)). For

 the same reasons, the Court again finds that it has habeas jurisdiction

 over Plaintiffs’ second claim.

       The Court also has habeas jurisdiction to hear Plaintiffs’ third

 claim. In Zadvydas v. United States, the Supreme Court held that “§ 2241

 habeas corpus proceedings remain available as a forum for statutory and

 constitutional challenges to post-removal-period detention.” 533 U.S. 688

 (2001). Plaintiffs bring a prototypical Zadvydas claim: because six named

 Plaintiffs allege that they have been held in post-removal detention for

 more than six months and their removal is not reasonably foreseeable,

 they argue that the Fifth Amendment’s Due Process Clause demands

 their immediate relief. Plaintiffs may pursue this claim through habeas.

       However, Plaintiffs’ first claim—which they bring on behalf of the

 proposed class as a whole—poses a separate jurisdictional question.


                                       8
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5110   Page 9 of 49




 Plaintiffs do not allege that no conditions of confinement can adequately

 protect their constitutional rights. Although Plaintiffs seek conditional

 habeas relief on behalf of the class, their prayer for relief contemplates a

 set of conditions that would render continued detention constitutional:

 Plaintiffs request that the Court “[i]ssue a Writ of Habeas Corpus for all

 class members ordering their release unless . . . the Defendants have

 taken the steps that the Court has declared must be taken in order for

 individuals to be detained at Calhoun without violating their

 constitutional rights.” (ECF No. 97, PageID.3351–3352 (emphasis

 added).) As the Sixth Circuit held in Wilson when addressing a similar

 claim, “[b]ecause petitioners outside the medically-vulnerable subclass

 sought improvement in the conditions at Elkton rather than release, the

 district court correctly concluded that the claims by these inmates were

 conditions of confinement claims not appropriately considered under §

 2241.” Wilson, 961 F.3d at 838. Under Wilson, Plaintiffs may not rely on

 habeas jurisdiction—and the class cannot seek habeas relief—for their

 conditions of confinement claim.

       Instead, the Court has federal question jurisdiction to hear

 Plaintiffs’ first claim. 28 U.S.C. § 1331 provides that “[t]he district courts


                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5111   Page 10 of 49




  shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States.” The Fifth

  Amendment provides Plaintiffs with an implied cause of action. In Bivens

  v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, the

  Supreme Court first upheld the proposition that the Constitution itself

  provided an implied cause of action for claims against federal officials.

  403 U.S. 388, 388 (1971). In 2017, the Supreme Court held that federal

  courts should not extend a Bivens remedy into new contexts if there exist

  any “special factors counseling hesitation.” Ziglar v. Abassi, 137 S.Ct.

  1843, 1857 (2017). However, there is no corresponding limitation on the

  Constitution as a cause of action to seek injunctive or other equitable

  relief. See id. at 1862 (declining to extend Bivens to conditions of

  confinement claim but noting that “Respondents . . . challenge large-scale

  policy decisions concerning the conditions of confinement imposed on

  hundreds of prisoners. To address those kinds of decisions, detainees may

  seek injunctive relief.”). There is a “presumed availability of federal

  equitable relief against threatened invasions of constitutional interests.”

  Hubbard v. E.P.A., 809 F.2d 1, 11 (D.C. Cir. 1986) (citing Bivens, 403 U.S.

  at 404 (Harlan, J., concurring)). Indeed, “the power of the federal courts


                                       10
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5112   Page 11 of 49




  to grant equitable relief for constitutional violations has long been

  established.” Mitchum v. Hurt, 73 F.3d 30, 35 (3d Cir. 1995). Here,

  Plaintiffs seek only injunctive and declaratory relief on their first claim.

  Accordingly, they may bring their claim directly under the Fifth

  Amendment, and the Court has jurisdiction to hear the claim under 28

  U.S.C. § 1331.

         This case therefore proceeds as a dual civil/habeas proceeding.

  While some courts have acknowledged that civil rights actions and

  habeas petitions have “distinct purpose[s] and contain[] unique

  procedural requirements that make a hybrid action difficult to manage,”

  see Spencer v. Barret, Case No. 14-10823, 2015 WL 4528052, at *4 (E.D.

  Mich. July 27, 2015), such actions are legally permissible. See Carney v.

  Sundquist, 110 F.3d 63, 63 (6th Cir. 1997) (table decision) (concluding

  that    prisoner’s   excessive   detention    lawsuit    “is   appropriately

  characterized as a hybrid habeas corpus/civil rights action”).

  LEGAL STANDARD

         I.   General Class

         Plaintiffs bear the burden of affirmatively demonstrating that their

  proposed class meets all four requirements of Rule 23(a) and satisfies at


                                       11
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5113   Page 12 of 49




  least one provision of Rule 23(b). Comcast Corp. v. Behrend, 569 U.S. 27,

  33 (2013); Senter v. Gen’l Motors Corp., 532 F.2d 511, 522 (6th Cir.1976).

       Rule 23(a) provides for class certification only if a proposed class

  satisfies the requirements of numerosity, commonality, typicality, and

  adequacy:

       (1) the class is so numerous that joinder of all members is
       impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are
       typical of the claims or defenses of the class; and
       (4) the representative parties will fairly and adequately
       protect the interests of the class.

  Fed. R. Civ. P. 23(a).

        Plaintiffs maintain their proposed class falls under Rule 23(b)(1),

  which authorizes actions in which “prosecuting separate actions by . . .

  class members would create a risk of . . . varying adjudications . . . that

  would establish incompatible standards of conduct.” In the alternative,

  Plaintiffs argue that their proposed class also satisfies Rule 23(b)(2),

  which requires that “the party opposing the class has acted or refused to

  act on grounds that apply generally to the class, so that final injunctive

  relief or corresponding declaratory relief is appropriate respecting the

  class as a whole.”
                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5114   Page 13 of 49




       Finally, Rule 23 typically includes an implicit requirement that

  Plaintiffs demonstrate that the defined class “is sufficiently definite so

  that it is administratively feasible for the court to determine whether an

  individual is a member of the proposed class.” Young v. Nationwide Mut.

  Ins. Co., 693 F.3d 532, 537–38 (6th Cir. 2012). However, “ascertainability

  is not an additional requirement for certification of a (b)(2) class seeking

  only injunctive and declaratory relief,” Cole v. Memphis, 839 F.3d 530,

  542 (6th Cir. 2016), and thus, to the extent the Court finds Plaintiffs’

  proposed classes satisfy Rule 23(b)(2), it does not apply here.

        Plaintiffs’ “[f]ailure to satisfy any of these requirements precludes

  certification.” Davis v. Cintas Corp., 717 F.3d 476, 484 (6th Cir.2013).

  “Meeting the requirements of Rule 23(a) requires something more than

  mere repetition of the rule’s language; there must be an adequate

  statement of the basic facts to indicate that each requirement of the rule

  is fulfilled.” Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th

  Cir. 2012) (internal citation and quotation omitted). To that end, the

  Court must perform a “rigorous analysis,” including, if necessary,

  “prob[ing] behind the pleadings before coming to rest on the certification

  question.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011).


                                       13
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5115   Page 14 of 49




       Habeas Litigation Group

        Plaintiffs’ proposed subclass poses a more complicated legal

  question with respect to certification. Plaintiffs suggest that under

  Federal Rule of Civil Procedure 23(d) the Court may create a subclass as

  a case management device that need not “independently comply with all

  of the requirements of Rule 23(a) [and] (b).” See 3 Newberg on Class

  Actions § 7:29 (5th ed.). But Plaintiffs proposed subclass—if it is to be

  certified—will proceed under a different jurisdictional source than its

  umbrella class. Specifically, the Court has habeas jurisdiction over

  Plaintiffs’ second claim but not their first, and accordingly the subclass

  exists as a distinct habeas case in this hybrid action. The subclass

  therefore cannot piggyback off a decision to certify the full class. Instead,

  the Court will consider certification of Plaintiffs’ proposed subclass as a

  distinct habeas litigation group.

        The Federal Rules of Civil Procedure apply to habeas proceedings

  only “to the extent that the practice in those proceedings . . . is not

  specified in a federal statute, the Rules Governing Section 2254 Cases, or

  the Rules Governing Section 2255 Cases . . . and has previously

  conformed to the practice in civil actions.” Fed. R. Civ. Proc. 81(a)(4). The


                                       14
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5116   Page 15 of 49




  Supreme Court has declined to address whether Rule 23 provides a

  governing framework for aggregate habeas litigation. See Schall v.

  Martin, 467 U.S. 253, 261 n.10 (1984) (“We have never decided whether

  Federal Rule of Civil Procedure 23, providing for class actions, is

  applicable to petitions for habeas corpus relief.”); see also Jennings v.

  Rodriguez, 138 S. Ct. 830, 858 n.7 (2018) (Thomas, J., concurring) (“This

  Court has never addressed whether habeas relief can be pursued in a

  class action.”) Nonetheless, habeas class actions populate every level of

  the federal judiciary. The Supreme Court has reviewed several habeas

  classes for which the certification below was not challenged on appellate

  review. See, e.g., Nielsen v. Preap, 139 S. Ct. 954 (2019) (habeas class

  action challenging mandatory detention without bond); Schall, 467 U.S.

  at 261 n.10 (noting that “[a]lthough appellants contested the class

  certification in the District Court, they did not raise the issue on appeal”).

  The Sixth Circuit has similarly reviewed habeas classes without

  commenting on the propriety of Rule 23. See Cameron v. Bouchard, Case

  No. 20-1469, 2020 WL 3867393, at *4 n.1 (6th Cir. July 9, 2020)

  (upholding habeas jurisdiction in class action challenging civil detention

  during COVID-19 but not commenting on district court’s application of


                                       15
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5117   Page 16 of 49




  Rule 23); Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020) (same);

  Hamama v. Adducci, 912 F.3d 869, 872 (6th Cir. 2018) (reviewing

  preliminary injunction in habeas class action on the merits without

  addressing certification). The Court finds that Plaintiffs may seek

  certification of a habeas litigation group.

        Accepting that habeas petitions may proceed on a collective basis,

  the question remains as to what standard for certification applies. In

  Harris v. Nelson, the Supreme Court held that under the All Writs Act,

  28 U.S.C. § 1651, courts may use “appropriate modes of procedure, by

  analogy to existing rules or otherwise in conformity with judicial usage”

  in the exercise of their habeas jurisdiction so as to best “summarily hear

  and determine the facts, and dispose of the matter as law and justice

  require.” 394 U.S. 286, 299 (1969); 28 U.S.C. § 2243. Plaintiffs argue that

  because of the latitude granted by Harris, the proposed habeas litigation

  group need not comply precisely with the provisions of Rule 23. (ECF No.

  112, PageID.3786 (citing United States ex rel. Morgan v. Sielaff, 546 F.2d

  218, 221 n.5 (7th Cir. 1976)).) Defendants counter that courts regularly

  apply Rule 23 directly to habeas collective litigation and that some courts

  contemplate more stringent standards. (ECF No. 126, PageID.4146


                                       16
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5118   Page 17 of 49




  (citing Wilson v. Williams, Case No. 20-00794, 2020 WL 19140882, at *6

  (N.D. Ohio Apr. 22, 2020) and Martinez-Brooks v. Easter, No. 20-00569,

  2020 WL 2405350, at *30 (D. Conn. May 12, 2020) (recognizing that

  “more stringent standards” may apply to habeas class certification)).)

        In United States ex rel. Sero v. Presier—the seminal case on

  representative habeas actions—the Second Circuit analyzed the history

  of habeas proceedings and class litigation to conclude that “although . . .

  the precise provisions of Rule 23 are not applicable to these proceedings,

  . . . an analogous procedure may be employed.” 506 F.2d 1115, 1126 (2d.

  Cir. 1974). The court found that the satisfaction of Rule 23(a)’s

  prerequisites   “bolstered”   the   implementation       of   an    analogous

  representative action and proceeded through Rule 23 analysis. Id. In

  Jennings v. Rodriguez, the Supreme Court implicitly suggested that a

  Rule 23 analysis could be appropriate in adjudicating representative

  habeas actions. 138 S. Ct. 830 (2018). The Court considered a habeas

  class certified by the district court utilizing Rule 23 analysis. Rodriguez

  v. Holder, Case No. 07-03239, 2011 WL 13294658 (C.D. Cal. Mar. 8,

  2011). In remanding the case, the Court instructed the Ninth Circuit to

  “consider on remand whether a Rule 23(b)(2) class action litigated on


                                       17
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20         PageID.5119     Page 18 of 49




  common facts is an appropriate way to resolve respondents’ Due Process

  Clause claims.” Id. at 852 (2018).

        For the reasons set forth in Presier and as supported by Jennings,

  the Court will look to Rule 23 requirements to determine whether

  certification of Plaintiffs’ proposed habeas litigation group is appropriate.

  ANALYSIS

        With respect to their first count, Plaintiffs seek to certify a class of

  “all noncitizens who are detained in Immigration and Customs

  Enforcement custody at [the Calhoun County Correctional Facility].”

  (ECF No. 112, PageID.3789.) For their second claim, they move to certify

  a habeas litigation group of “[a]ll noncitizens who are detained in ICE

  custody in the Calhoun County Correctional [Facility], and who have one

  or more risk factors placing them at heightened risk of severe illness or

  death if exposed to COVID-19.”4 (Id. at PageID.3789–3790.) The Court


        4  Plaintiffs move for neither class nor subclass certification with respect to
  their third claim. However, Plaintiffs appear to request aggregate relief: they seek
  for the Court to

        [d]eclare that for persons ordered removed to countries where removals
        are not currently occurring and who are held in post-order detention
        under 8 U.S.C. § 1231, including Plaintiffs Alhalmi, Baroi, Escobar, Ley
        Santana, Rodriguez Salabarria, and Toma, there is good reason to
        believe that, due to the COVID19 crisis, there is no significant likelihood
        of their removal in the reasonably foreseeable future, and that such

                                            18
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20        PageID.5120     Page 19 of 49




  finds that the class satisfies Rule 23 requirements and that Rule 23

  analysis favors certifying the habeas litigation group; the Court therefore

  grants Plaintiffs’ motion.

        I. General Class

        Plaintiffs’    proposed     class    satisfies    Rule     23’s   numerosity,

  commonality, typicality, and adequacy requirements and meets the

  standard for collective litigation set forth by Rule 23(b)(2).

        A.     Numerosity

        Numerosity requires that a proposed class be “so numerous that

  joinder of all members is impracticable.” Fed. R. Civ. Proc. 23(a)(1). While

  courts do not apply “a strict numerical test for determining

  impracticability of joinder,” see Golden v. Columbus, 404 F.3d 950, 965

  (6th Cir. 2005), courts in the Sixth Circuit have found that “the


        persons, including Plaintiffs Alhalmi, Escobar, Ley Santana, Rodriguez
        Salabarria, and Toma, must be released with appropriate precautionary
        public health measures unless the government can rebut that showing.

  (ECF No. 97, PageID.3353.) In a more recent motion, Plaintiffs appear to bring their
  claim on behalf of named Plaintiffs only: “certain Plaintiffs contend that their
  removal is not significantly likely in the reasonably foreseeable future and that they
  are therefore entitled to release under Zadvydas v. Davis, 533 U.S. 678 (2001).” (ECF
  No. 147, PageID.4824.) Because Plaintiffs in this motion do not seek certification of a
  class of noncitizens alleging that their removal is not reasonably foreseeable, the
  Court will not consider Plaintiffs’ third claim in its Rule 23 analysis.


                                            19
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5121   Page 20 of 49




  numerosity requirement is fulfilled when the number of class members

  exceeds forty.” In re Wal-Mart ATM Fee Notice Litigation, MDL No. 11-

  02234, 2015 WL 6690412, at *7 (W.D. Tenn. Nov. 3, 2015) (citing Phillips

  v. Philip Morris Cos., 298 F.R.D. 335, 362 (N.D. Ohio 2014)). Additionally,

  concerns of judicial economy and the practicality with which class

  members could bring suit individually can inform numerosity analysis.

  See Barry v. Corrigan, 89 F. Supp. 3d 712, 731 (E.D. Mich. 2015) (citing

  Crawley v. Ahmed, Case No. 08-14040, 2009 WL 1384147, at *10 (E.D.

  Mich. May 14, 2009)).

        Plaintiffs allege that “there were 144 noncitizens detained by ICE

  at Calhoun as of May 5, 2020.” (ECF No. 112, PageID.3791.) Additionally,

  Plaintiffs argue that many putative class members lack counsel, have

  limited English proficiency, and, given the logistical challenges posed by

  COVID-19, would have difficulty filing individual claims. (Id. at

  PageID.3792.) Defendants do not contest that the putative class satisfies

  Rule 23’s numerosity requirement. (ECF No. 126, PageID.4145.)

        The Court finds that Plaintiffs’ proposed class satisfies numerosity

  because of the number of putative class members alone. The Court notes

  that the current situation of many class members only further


                                       20
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5122   Page 21 of 49




  demonstrates that joinder of all putative class members would be

  impractical, and that judicial economy would be well-served by

  certification.

        B.    Commonality

        Commonality requires the existence of “questions of law or fact

  common to the class.” Fed. R. Civ. Proc. 23(a)(2). As the Supreme Court

  explained in Wal-Mart Stores, Inc. v. Dukes, the statute requires class

  members to “have suffered the same injury”—meaning “their claims

  must depend upon a common contention . . . of such a nature that it is

  capable of classwide resolution.” 564 U.S. 338, 350 (2011) (hereinafter

  “Wal-Mart”). Put another way, “determination of [the contention’s] truth

  or falsity will resolve an issue that is central to the validity of each one

  of the claims in one stroke.” Id. Plaintiffs must show that a class-wide

  proceeding will “generate common answers apt to drive the resolution of

  the litigation.” Id. (citing Richard Nagareda, Class Certification in the

  Age of Aggregate Proof, 84 N.Y.U.L.Rev. 97, 132 (2009)). Plaintiffs need

  only show a single common question of law or fact to satisfy the

  commonality requirement. Id. at 359.




                                       21
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5123   Page 22 of 49




        Plaintiffs propose multiple questions of law and fact that pertain to

  all class members and that will drive the resolution of the litigation on a

  class-wide basis. (ECF No. 112, PageID.3793.) To Plaintiffs, whether

  “detention at Calhoun violates [class members’] due process rights” and

  whether under the Fifth Amendment, “Defendants must modify the

  conditions of confinement such that social distancing will be possible” are

  common questions of law; “what measures are being taken to protect

  detainees from COVID-19” and “whether and how social distancing can

  be accomplished in Calhoun” are common questions of fact. (Id. at

  PageID.3797–3794.) Plaintiffs argue that “each of these questions can be

  determined ‘in one stroke’ for all class . . . members,” yielding “common

  answers” that will help resolve Plaintiffs’ Fifth Amendment claims. (Id.

  at PageID.3794.)

       Defendants argue that commonality is not satisfied by Plaintiffs’

  factual or legal questions because putative class members have

  individualized risk profiles, experience variation in conditions at the

  Calhoun County Correctional Facility, and pose varying degrees of flight

  risk and danger. (ECF No. 126.)




                                       22
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5124   Page 23 of 49




       First, Defendants argue that an individual’s risk of dire outcome

  from COVID-19 is central to the class claim and that the Court “has

  affirmed the need for individual assessments of risk throughout this

  litigation.” (ECF No. 126, PageID.4151–4152.) With respect to the

  proposed class here, this argument fails. The Court has previously

  adjudicated only claims brought by putative habeas litigation group

  members; it has never suggested that individual risk assessments are

  necessary for resolution of Plaintiffs’ first claim. As Plaintiffs properly

  note, “to the extent any such differences [in risk profiles] are relevant,

  they would only be relevant to the Subclass, not to the Class, which is

  defined as all ICE detainees at Calhoun.” (ECF No. 144, PageID.4779.)

  In seeking certification of a class of all noncitizen detainees, Plaintiffs

  look to adjudicate the claim that COVID-19 poses an unconstitutional

  risk to any civil immigration detainee held under current conditions at

  the Calhoun County Correctional Facility, regardless of underlying

  medical conditions or other risk factors. (Id. (articulating “claim [as

  being] that detention puts all detainees at risk, not just those with severe

  medical conditions, and that detention is punitive absent population

  reduction”).) Accordingly, for purposes of the class claim, the Court need


                                       23
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5125   Page 24 of 49




  not consider the extent to which underlying medical conditions or other

  factors may put an individual class member at heightened risk. Plaintiffs’

  argument may be unsuccessful because the Court may find that the

  pandemic    does   not   render   detention    under    current     conditions

  unconstitutionally punitive for civil detainees without COVID-19 risk

  factors, but the proposed class can rise or fall together.

       Second, Defendants point to factual variations in detention

  conditions—“different detainees are held in different units with different

  capacity and occupancy levels,” while “some detainees are held in

  individual cells while others are not”—to argue that it is “impossible for

  the Court to decide Plaintiffs’ claims ‘in one stroke.’” (ECF No. 126,

  PageID.4152.) But in Wal-Mart, the Supreme Court did not require that

  each of the class claims be resolvable “in one stroke,” but only that an

  “issue . . . central to the validity of each one of the claims” may be so

  resolved. Wal-Mart, 564 U.S. at 360. Overall conditions of confinement at

  the Calhoun County Correctional Facility are a factual issue common to

  all putative class members’ claims. Whether an individual noncitizen is

  held in Pod A or Pod B, questions regarding the availability of personal

  protective equipment, the implementation of COVID-19 testing, the


                                       24
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5126   Page 25 of 49




  feasibility of social distancing in common spaces, the frequency of

  population turnover, and the extent to which correctional officers enforce

  precautionary measures are shared with all other detainees at the

  facility. universal. (See ECF No. 98-3, PageID.3414–3419 (expert

  declaration reviewing declarations of named Plaintiffs and identifying

  facility-wide failures regarding implementation and enforcement of

  precautionary measures, ability of detainees to practice social distancing,

  and availability of hygiene products and protective equipment).)

  Determination of the precise state of current conditions is easily

  resolvable “in one stroke” and “is apt to drive the resolution of the

  litigation.” Wal-Mart, 564 U.S. at 360.

       Moreover, if varied individual experiences in a detention setting

  were sufficient to defeat commonality, putative prisoner classes would

  never successfully receive certification. Prisoners are always in slightly

  different circumstances, given that they cannot all be in the same cell at

  the same time, and yet litigation challenging the safety of prisons, jails,

  and detention centers regularly proceeds on a class basis. See Brown v.

  Plata, 563 U.S. 493 (2011); Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.

  367, 374 (1992). Additionally, as Plaintiffs allege, “[d]etainees are


                                       25
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20        PageID.5127     Page 26 of 49




  regularly moved between units, . . . [and] Defendants have conceded that

  social distancing is impossible throughout the facility.” (ECF No. 144,

  PageID.4780.) Accordingly, the Court finds that the overall nature of

  current conditions at the Calhoun County Correctional Facility presents

  a common question of fact central to the validity of class members’ claims.

        Third, Defendants argue that adjudication of the merits of a due

  process claim under Bell v. Wolfish, 414 U.S. 520, 535 (1979), requires

  individualized evaluation of risk of flight and dangerousness.5 But this is

  not a habeas class; for general class members who are not seeking

  release, risk of flight and dangerousness are not applicable to the Court’s

  analysis.

        In Wal-Mart, the Supreme Court acknowledged that “rigorous

  [Rule 23] analysis” will entail some overlap with the merits of the



        5   On June 28, 2020, the Court held that the Bell punishment standard
  governed Plaintiffs’ conditions of confinement claims. (ECF No. 127.) On July 27,
  2020, Defendants filed a motion to amend the judgment, arguing that a deliberate
  indifference standard applies to Plaintiffs’ claims and that the Court’s decision
  otherwise is legal error. (ECF No. 158.) For purposes of Plaintiffs’ motion for class
  certification, the Court will treat the Bell punishment test as the governing standard.
  Should the Court’s adjudication of Defendant’s motion to amend the judgment or a
  subsequent Sixth Circuit decision require the Court to change its analysis, the Court
  will issue an amended certification order pursuant to Federal Rule of Civil Procedure
  23(c)(1)(C), which provides that “[a]n order that grants or denies class certification
  may be altered or amended before final judgment.”

                                            26
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5128   Page 27 of 49




  plaintiff’s underlying claim.” 564 U.S. at 352. Bell v. Wolfish holds that

  “if a restriction or condition is not reasonably related to a legitimate

  goal—if it is arbitrary or purposeless—a court permissibly may infer that

  the purpose of the governmental action is punishment that may not

  constitutionally be inflicted upon detainees qua detainees.” Bell, 414 U.S.

  at 539. Plaintiffs’ class claim concedes that there exists a set of conditions

  at the Calhoun County Correctional Facility that would be nonpunitive.

  (ECF No. 97, PageID.3351.) Because the proposed class exists under

  federal question jurisdiction, it can receive relief beyond release (to which

  relief under habeas jurisdiction is limited). See Wilson, 961 F.3d at 833.

  Plaintiffs seek a declaration identifying what steps “must be taken in

  order for individuals to be detained at Calhoun without violating their

  constitutional rights, including a determination of a detainee population

  level consistent with social distancing and other COVID-19 prevention

  requirements.” (Id.) Accordingly, Plaintiffs’ claim involves identifying the

  minimum conditions necessary to protect detainees’ Fifth Amendment

  rights.

        This analysis need not entail assessment of individualized risk of

  flight and dangerousness. As Defendants properly note, the Supreme


                                       27
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5129   Page 28 of 49




  Court has held that “detention during [removal] proceedings is a

  constitutionally valid aspect of the deportation process.” Demore v. Kim,

  538 U.S. 510, 523 (2003). But here, the class challenges the conditions of

  their detention—not the fact of detention itself. Bell mandates assessing

  Defendant’s legitimate goals in imposing those conditions (for example,

  the alleged lack of widespread COVID-19 testing), not in detaining

  Plaintiffs in the first instance. Because Defendants’ legitimate goals in

  determining the current set of conditions at the Calhoun County

  Correctional Facility is universal to all putative class members, Fifth

  Amendment analysis under Bell provides a common question of law, the

  answer to which will drive the resolution the litigation.

        Wal-Mart demands only a single common question of law or fact to

  satisfy commonality; Plaintiffs’ proposed class poses several. Accordingly,

  the Court finds that the proposed class satisfies Rule 23(a)(3).

        C.    Typicality

        Rule 23(a)(3) requires that “the claims or defenses of the

  representative parties are typical of the claims or defenses of the class.”

  Fed. R. Civ. P. 23(a)(3). “A claim is typical if it arises from the same event

  or practice or course of conduct that gives rise to the claims of other class


                                       28
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5130   Page 29 of 49




  members, and if [their] claims are based on the same legal theory.”

  Beattie v. CenturyTel, Inc. 511, F.3d 554, 561 (6th Cir. 2007). “The

  commonality and typicality requirements of Rule 23(a) tend to merge.”

  Wal-Mart, 564 U.S. at 349 n.5.

       Plaintiffs argue that typicality is satisfied because “each named

  putative class . . . representative is being harmed or threatened with

  harm by the same course of conduct as the rest of the class[,] . . . namely

  ICE’s decision to continue to detain them in a setting that makes social

  distancing impossible.” (ECF No. 112, PageID.3796.) Defendants raise

  the same arguments with respect to typicality that they relied on to argue

  against commonality. (ECF No. 126, PageID.4155 (“Plaintiffs cannot

  satisfy typicality for the same reasons that they cannot satisfy

  commonality.”).) They argue that “distinct factual questions among class

  members . . . go to the heart of the claim, making class certification

  inappropriate.” (Id. at PageID.4156.) But as set forth above, these factual

  differences either do not pertain to the class or do not impede class-wide

  resolution of issues or claims.

       Because the alleged harm faced by the class—continued detention

  at the Calhoun County Correctional Facility in the face of the COVID-19


                                       29
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5131   Page 30 of 49




  pandemic—is identical to the harm alleged by the named Plaintiffs, and

  the claim raised by the named Plaintiffs—a Fifth Amendment due

  process claim challenging current conditions of confinement as

  punitive—is the same as the claims of other class members, the proposed

  class satisfies Rule 23(a)(3).

        D.    Adequacy

        Rule 23(a)(4) requires that “the representative parties will fairly

  and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

  There are two criteria for adequate representation: class representatives

  must (1) have common interests with unnamed members of the class, and

  (2) vigorously prosecute the interests of the case through qualified

  counsel. Senter v. Gen. Motors Corp., 532 F.2d 511, 525 (6th Cir. 1976)

        Plaintiffs   argue   that   the     proposed    class   satisfies   these

  requirements because, “[l]ike the unnamed class members, Plaintiffs are

  in danger of infection, injury and death from COVID-19 as result of being

  detained at Calhoun. They have a life-or-death incentive to litigate their

  claims vigorously.” (ECF No. 112, PageID.3796.) Plaintiffs explain that

  there are no known conflicts with other class members, (id.), and that

  Plaintiffs’ counsel is both well-resourced and has extensive experience


                                       30
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5132   Page 31 of 49




  conducting federal class action litigation. (See ECF No. 112-2,

  PageID.3822.) Defendants do not contest that Plaintiffs’ proposed class

  representatives satisfy the adequacy requirement. (ECF No. 126,

  PageID.4145.)

        The Court finds that Plaintiffs have common interests with

  putative class members because they allege the same injury—risk from

  COVID-19 due to unconstitutional detention conditions—and their

  counsel is both qualified and well-positioned to vigorously prosecute their

  case. Accordingly, the Rule 23(a)(4) requirement is satisfied.

       E.    Rule 23(b)

       Plaintiffs argue that the proposed class satisfies either Rule

  23(b)(1) or 23(b)(2) or, in the alternative, 23(c)(4). (ECF No. 112,

  PageID.3783.) Because the Court finds that Plaintiffs proposed class

  satisfies the requirements of 23(b)(2), it will not address certification

  under 23(b)(1) or 23(c)(4).

       Rule 23(b)(2) requires that “the party opposing the class has acted

  or refused to act on grounds that apply generally to the class, so that final

  injunctive relief or corresponding declaratory relief is appropriate

  respecting the class as a whole.” Fed. R. Civ. Proc. 23(b)(2). As the


                                       31
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5133   Page 32 of 49




  Supreme Court explained in Wal-Mart, “The key to the (b)(2) class is ‘the

  indivisible nature of the injunctive or declaratory remedy warranted —

  the notion that the conduct is such that it can be enjoined or declared

  unlawful only as to all of the class members or as to none of them.’” 564

  U.S. at 360 (citing Nagareda, 84 N.Y.U L. Rev. at 132).

       Plaintiffs contend that the proposed class satisfies this standard

  because Defendants have “detain[ed] and fail[ed] to protect class

  members during the COVID-19 pandemic.” (ECF No. 112, PageID.3802.)

  Plaintiffs argue that “[a]ll class members seek the same declaration as to

  what steps must be taken so that immigration detention at Calhoun

  during   the    COVID-19    crisis   is   non-punitive.”   (ECF     No.   112,

  PageID.3803.)

       Defendants repeat the fact-specific arguments they raised to argue

  against a finding of commonality and typicality. They argue that “unitary

  habeas relief” inherently requires “individualized analysis of flight risk,

  danger, and the risk of severe illness for each class member.” (ECF No.

  126, PageID.4164.) Defendants’ argument is again not relevant to the

  putative class, which is proceeding under federal question jurisdiction,

  not habeas jurisdiction, and which is therefore entitled to non-habeas


                                       32
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20     PageID.5134    Page 33 of 49




  relief. As Plaintiffs note, “Defendants “focus[] on just one of the forms of

  relief sought. . . . Plaintiffs also seek declaratory . . . relief.” (ECF No. 144,

  PageID.4782.)

        The relief sought by the proposed class does not require any

  individualized analysis; rather, the class seeks both a determination of

  whether Defendants’ actions or failures to act in response to COVID-19

  amount to violations of civil detainees’ constitutional rights in the

  aggregate    and     declaratory    relief   setting    forth   the   minimum

  constitutional conditions of confinement. Such a declaration would be

  universally applicable; an injunction ordering Defendants to reduce the

  detainee population at the Calhoun County Correctional Facility, if

  necessary, would also apply to “all class members or . . . to none.” See

  Brown v. Plata, 563 U.S. 493, 502, (2011) (affirming class-wide injunction

  of ‘court-mandated population limit’ in state prisons to remedy Eighth

  Amendment violations due to “severe and pervasive overcrowding”). The

  same injunction or declaratory relief can therefore provide relief to all

  class members or to none, and the putative class satisfies Rule 23(b)(2).




                                         33
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20        PageID.5135    Page 34 of 49




        The requirements of Rule 23 are met, and the Court certifies a class

  of all noncitizens who are detained in Immigration and Customs

  Enforcement custody at the Calhoun County Correctional Facility.

        II. Habeas Litigation Group

        Plaintiffs also seek certification of a subclass of “all noncitizens who

  are detained in ICE custody in the Calhoun County Correctional Center,

  and who have one or more risk factors placing them at heightened risk of

  severe illness or death if exposed to COVID-19.”6 (ECF No. 112,

  PageID.3813.) Because the proposed subclass proceeds under a different

  jurisdictional source than the certified class, the Court will treat

  Plaintiffs’ motion for subclass certification as one for certification of a

  habeas litigation group. The Court looks to the Rule 23 requirements to

  determine whether an analogous procedure would help achieve the

  Court’s mandate to “summarily hear and determine the facts, and



        6  Plaintiffs propose a set of underlying conditions that place an individual at
  heightened risk of severe illness or death from COVID-19. (ECF No. 112,
  PageID.3813.) At the certification stage, the Court declines to enumerate a
  comprehensive list of risk factors. As the Court’s earlier opinions granting
  preliminary injunctive relief demonstrate, whether an individual is at heightened
  risk of a dire outcome requires individualized analysis. Accordingly, upon
  certification of the habeas class, the Court will require briefing to determine habeas
  litigation group membership.


                                           34
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5136   Page 35 of 49




  dispose of the matter as law and justice require.” See Harris, 394, U.S. at

  299; 28 U.S.C. § 2243.

       A.    Numerosity

        Rule 23(a)’s numerosity requirement counsels in favor of aggregate

  resolution of the proposed habeas class’ claim. As of May 5, 2020,

  Defendants identified fifty-one noncitizens with chronic medical

  conditions likely sufficient to show membership in the putative habeas

  class. (ECF No. 112, PageID.3791.) Plaintiffs argue that this list is

  “underinclusive, as it excludes individuals with risk factors identified in

  the subclass definition.” (Id.) Defendants do not contest that the putative

  habeas    litigation   group   satisfies   numerosity.    (ECF      No.   126,

  PageID.4145). The Court finds that joinder of all putative habeas

  litigation group members would be impractical for the same reasons that

  joinder of all class members would be impractical.

       B.    Commonality

        Commonality also counsels in favor of employing an analogous class

  procedure to resolve Plaintiffs’ second claim.

        Plaintiffs argue that the same set of common questions apply to the

  putative habeas litigation group as to the class. (ECF No. 112,


                                       35
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5137   Page 36 of 49




  PageID.3794.) Defendants again argue that factual differences between

  putative habeas litigation group members and the individualized

  analysis required to resolve their claims renders a showing of

  commonality impossible. (ECF No. 126, PageID.4149 –4155.) Defendants’

  objections, however, do not defeat a finding of commonality.

       First, differences in individual civil detainees’ risk profiles are

  relevant only to membership in the habeas litigation group, not to

  eligibility for relief. Defendants argue that this Court has repeatedly

  evaluated individual risk profiles to determine whether habeas relief was

  warranted. (See ECF No. 29, PageID.635–36 (declining to identify a

  “specific set or number of health conditions” or “a floor for the level of

  heightened risk of complications from COVID-19 that would justify

  immediate release from civil detention”); ECF No. 41, PageID.908

  (recognizing that habeas relief depending on Petitioner Malam’s “specific

  set of health conditions” and concluding that Plaintiff Toma’s individual

  risk profile justified similar relief); ECF No. 90, PageID.2717 (granting

  Plaintiff Salabarria relief because of the combination of “hypertension

  together with her other underlying medical conditions”).)




                                       36
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5138   Page 37 of 49




       But the Court’s earlier individualized analysis does not preclude

  aggregate resolution of questions central to Plaintiffs’ second claim. The

  Court’s reasoning with respect to COVID-19 risk factors has developed

  as the case has moved forward. In its two most recent opinions, the Court

  summarized its body of rulings as,

       in concert, . . . hold[ing] that the presence of a risk factor for
       severe illness and/or death translates a high risk of infection
       into a high risk of irreparable injury and a substantial risk of
       serious harm such that no conditions of confinement at the
       Calhoun County Correctional Facility can ensure a civil
       detainee’s reasonable safety.

  (ECF No. 127, PageID.4181.) While the Court has consistently assessed

  the individual risk profile of each Plaintiff, the key question for the

  Court’s adjudications has been not the precise level of risk, which exists

  along a spectrum, but instead whether a given Plaintiff had heightened

  risk, which is a binary determination. Plaintiffs frame the proposed

  habeas class such that both membership and relief will hinge only on

  whether an individual detainee has an increased risk of a dire outcome

  from COVID-19. See Alcantara v. Archambeault, 2020 WL 2315777, at *5

  (S.D. Cal. May 1, 2020) (finding the fact that each subclass member “has




                                       37
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20      PageID.5139    Page 38 of 49




  a different risk profile . . . does not detract from the undisputed common

  feature of the subclass, which is that each member is at high risk”).

        Nor does the Court’s recent determination that the Bell v. Wolfish

  punishment standard, rather than the Farmer v. Brennan deliberate

  indifference standard, applies to Plaintiffs’ claims change this

  calculation.7 The Bell standard sets forth that “if a restriction or condition

  is not reasonably related to a legitimate goal—if it is arbitrary or

  purposeless—a court permissibly may infer that the purpose of the

  governmental action is punishment that may not constitutionally be

  inflicted upon detainees qua detainees.” 441 U.S. 520, 539 (1979).

  Youngberg v. Romero, applying Bell to a conditions of confinement claim,

  mandates that Plaintiffs are entitled to “conditions of reasonable care

  and safety.” 457 U.S. 307, 324 (1982). The heart of Plaintiffs’ claim is that

  there are no conditions of confinement that can guarantee reasonable

  care and safety to noncitizen civil detainees at heightened risk of a dire

  outcome from COVID-19. The Court can adjudicate that claim without




        7  As noted above, should the Court’s adjudication of Defendant’s motion to
  amend the judgment or a subsequent Sixth Circuit decision require the Court to apply
  a deliberate indifference standard to Plaintiffs’ claims, the Court will issue an
  amended certification order pursuant to Federal Rule of Civil Procedure 23(c)(1)(C).

                                          38
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5140   Page 39 of 49




  reference to individual variations in medical risk. Accordingly, as

  Plaintiffs argue, “[d]ifferences in medical history and age will determine

  whether someone is in the Subclass, but they do not undermine

  typicality/commonality.” (ECF No. 144, PageID.4780)

       Second, the issues of individual flight risk and dangerousness can

  be managed through conditional relief and do not override the common

  questions posed by the class. Defendants argue that the adjudication of

  Plaintiffs’ Bell punishment claim—specifically, determining whether

  continued detention is rationally related or excessive in relation to the

  dual government objectives of “preventing flight” and “protecting the

  community,” Zadvydas, 533 U.S. 690— requires individualized analysis

  of flight risk and dangerousness, undermining commonality. But Wal-

  Mart does not mandate that putative class members fit an identical mold.

  The Court recognized that, so long as there exists “even a single common

  question,”   dissimilarities   among      class   members   do   not   defeat

  commonality. Wal-Mart, 564 U.S. at 359. Although putative habeas

  litigation group members may present different degrees of flight risk and

  dangerousness, they also present common underlying questions of law:

  can any conditions of confinement provide medically vulnerable


                                       39
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20           PageID.5141     Page 40 of 49




  detainees reasonable care and safety at the Calhoun County Correctional

  Facility? Would conditions that fail to guarantee reasonable care and

  safety be punitive even if a noncitizen posed a risk of flight or danger to

  the community? Should the Court find that a risk of flight or danger to

  the community could support continued detention in individual cases, it

  can issue a conditional writ. In such cases, the putative habeas litigation

  group presents another common question of law: What legal standard

  applies to this flight risk and dangerousness evaluation?8 Accordingly,

  the Court finds that Rule 23(a)(2) counsels for an analogous procedure

  here in spite of dissimilarities among putative habeas litigation group

  members.

        Finally, Defendants argue that “there [is no] guarantee that a

  constitutional violation would be redressable through release.” (ECF No.

  126, PageID.4152.) They express concern that “[s]ome detainees may lack

  a release destination where they can ensure social distancing” and

  “[t]here is also the possibility that some may have nowhere to go beyond


        8  The United States criminal code imposes a clear and convincing evidence
  standard for dangerousness and a preponderance of the evidence standard for risk of
  flight. U.S. v. Hinton, 113 F. App’x 76, 77 (6th Cir. 2004); 18 U.S.C. § 3142. Plaintiffs’
  claim arises in a non-criminal context and may or may not warrant the same
  standards.

                                             40
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5142   Page 41 of 49




  a shelter or some other form of transitional housing.” (Id. at

  PageID.4152–4153.) But this is not the applicable analysis. Absent

  narrow exceptions, it is clear that constitutional violations require

  government action. Plaintiffs’ second claim ties the alleged constitutional

  violation—punitive conditions of confinement—to Defendants’ actions—

  the decision to continue civil detention during the pandemic. Release

  would, by definition, redress the alleged constitutional violation because

  it removes the government from the equation. Even though civil

  detainees would face a risk of COVID-19 infection outside of the Calhoun

  County Correctional Facility, the magnitude of that risk would not be a

  direct result of government-generated conditions of confinement.

  Accordingly, such risk would not constitute punishment under the Fifth

  Amendment.

       The habeas litigation group presents common questions of fact:

  what is the range of feasible conditions of confinement at the Calhoun

  County Correctional Facility? What is the nature and extent of the risk

  posed by COVID-19? On the basis of these questions alone, Rule 23(a)(2)

  counsels in favor of applying an analogous proceeding to the putative

  habeas litigation group. But the putative group also presents common


                                       41
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20    PageID.5143    Page 42 of 49




  questions of law: can any conditions of confinement provide medically

  vulnerable detainees reasonable care and safety at the Calhoun County

  Correctional Facility? Would conditions that fail to guarantee reasonable

  care and safety be punitive even if a noncitizen posed a risk of flight or

  danger to the community?

        The common answers to each of these questions are “apt to drive

  the resolution of the litigation.” Wal-Mart, 564 U.S. at 350.

        C. Typicality

        Rule 23(a)(3) also weighs in favor of aggregate resolution here. As

  above, Defendants argue that “Plaintiffs cannot satisfy typicality for the

  same reasons that they cannot satisfy commonality.” (ECF No. 126,

  PageID.4155.) But as above, the alleged harm faced by the habeas

  litigation   group—continued      detention   at      the   Calhoun     County

  Correctional Facility in the face of the COVID-19 pandemic—is identical

  to the harm alleged by the named Plaintiffs. Further, the claim raised by

  the named Plaintiffs—a Fifth Amendment due process claim alleging

  that no set of conditions is constitutional during the pendency of the

  pandemic—is the same as the claims of other habeas litigation group




                                       42
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5144   Page 43 of 49




  members. Accordingly, the typicality analysis favors aggregate resolution

  of the habeas litigation groups’ claim.

        C.   Adequacy

       Defendants do not contest that the habeas litigation group satisfies

  the adequacy requirement. (ECF No. 126, PageID.4145). The Court finds

  that Plaintiffs have common interests with putative habeas litigation

  group members because they allege the same injury—risk from COVID-

  19 due to unconstitutional detention conditions—and their counsel is

  both qualified and well-positioned to vigorously prosecute their case.

  Rule 23(a)(4) supports using a class action analog to facilitate civil

  detainees’ habeas claims.

        D.   Rule 23(b)(2)

       Although Rule 23(b)(2) contemplates common “final injunctive

  relief or corresponding declaratory relief” unavailable in habeas

  litigation, the existence of a universally applicable conditional writ leads

  Rule 23(b)(2) analysis to support the use of an analogous proceeding for

  the habeas litigation group.

       District courts have broad power to shape the writ of habeas corpus

  in accordance with the circumstances of a given case. In Jones v.


                                       43
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5145   Page 44 of 49




  Cunningham, the Court recognized that the writ of habeas corpus is not

  “a static, narrow, formalistic remedy; its scope has grown to achieve its

  grand purpose.” 37 U.S. 236, 243 (1963). Forty-five years later, the Court

  reiterated the writ’s flexibility: “[T]he habeas court must have the power

  to order the conditional release of an individual unlawfully detained—

  though release need not be the exclusive remedy and is not the

  appropriate one in every case in which the writ is granted.” See

  Boumediene v. Bush, 553 U.S. 723, 779 (2008). As the Court explained,

  “common-law habeas corpus was, above all, an adaptable remedy.” Id.

  See also Pucha Quituizaca v. Barr, No. 20-cv-403, 2020 WL 3166732, at

  *8 (W.D.N.Y. June 15, 2020) (granting writ unless government could

  show that, “even with conditions, [petitioner] present[ed] an identified

  and articulable risk of flight or a threat to an individual or the

  community”). Plaintiffs anticipate seeking conditional relief. (ECF No.

  144, PageID.4787 (requesting “a conditional writ ordering release on the

  grounds that the risk of severe illness or death makes continued

  detention of the Subclass unreasonable unless Defendants prove by clear

  and convincing evidence that a Subclass member presents such a risk of




                                       44
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5146   Page 45 of 49




  flight or danger to the community that continued detention is

  warranted”).)

       Defendants challenge such a conditional writ as “anything but

  unitary,” asserting that it transforms the litigation into “a series of

  individual adjudications where the burden has been impermissibly

  shifted to the government to prove . . . that the detainee’s constitutional

  rights have not been violated.” (ECF No. 126, PageID.4163–4164.) But

  while a conditional writ would involve some individualized adjudication,

  that process would not undermine the “indivisible nature” of the remedy,

  Wal-Mart, 564 U.S. at 360, as the writ would be applicable to all habeas

  litigation group members. Moreover, it need not shift the burden of proof

  to the government. The Court may frame the writ as conditioning release

  on a showing by Plaintiffs that a particular class member does not pose

  a risk of flight or danger to the community.

       The Court finds a Rule 23(b)(2) class action to be an appropriate

  framework from which it can analogize proceedings to govern the habeas

  litigation group so as to best “summarily hear and determine the facts,

  and dispose of the matter as law and justice require.” Harris, 394 U.S. at

  299; 28 U.S.C. § 2243. Accordingly, the Court certifies a habeas litigation


                                       45
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5147   Page 46 of 49




  group of all noncitizens who are detained in ICE custody in the Calhoun

  County Correctional Center, and who have one or more medical risk

  factors placing them at heightened risk of severe illness or death if

  exposed to COVID-19.

        III. Class Counsel

        Pursuant to Rule 23(c), “an order that certifies a class action must

  . . . appoint class counsel under Rule 23(g).” Fed. R. Civ. Proc. 23(c)(1)(B).

  Rule 23(g) directs the Court to consider

        (i) the work counsel has done in identifying or investigating
        potential claims in the action; (ii) counsel's experience in
        handling class actions, other complex litigation, and the types
        of claims asserted in the action; (iii) counsel's knowledge of
        the applicable law; and (iv) the resources that counsel will
        commit to representing the class.

  The Court must also ensure that class counsel will “fairly and adequately

  represent the interests of the class.” Fed. R. Civ. Proc. 23(g)(4).

        On the basis of both parties’ vigorous advocacy to date and the

  information provided by Plaintiffs regarding counsel’s qualifications, the

  Court finds that Plaintiffs’ counsel has done a great deal of work in

  identifying and investigating potential claims, has significant experience

  in handling class actions, has a deep knowledge of the applicable law, will


                                       46
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5148   Page 47 of 49




  commit sufficient resources to representing the class, and will fairly and

  adequately represent the interests of the class. Accordingly, the Court

  appoints the American Civil Liberties Union Fund of Michigan, the

  American Civil Liberties Union Foundation, the ACLU Foundation

  Immigrants’ Rights Project, and Paul, Weiss, Rifkind, Wharton &

  Garrison LLP to be class and habeas litigation group counsel.

       IV.   Limiting Class Membership

       Defendants argue in a footnote that the Court should amend the

  class and habeas litigation group definitions “to exclude Calhoun

  detainees who brought individual habeas petitions that were denied.

  These detainees get the chance to appeal their denials. Having been

  denied on their individual claims, they should not be granted yet another

  chance by joining a class action.” (ECF No. 126, PageID.4166.)

  Defendants neither develop nor offer legal support for this argument; the

  Court declines to limit the class definitions at this time. While

  Defendants’ argument is likely inapplicable to the class, which proceeds

  under federal question jurisdiction, Defendants may formally move to

  limit the class or habeas litigation group definition. See Fed. R. Civ. Proc.




                                       47
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5149   Page 48 of 49




  23(c)(1)(C) (“An order that grants or denies class certification may be

  altered or amended before final judgment.”)

  CONCLUSION

        For the reasons stated above, Plaintiffs have shown that both the

  general class and habeas litigation group may proceed on a collective

  basis. With respect to Plaintiffs’ first claim, the Court certifies a class of

  all noncitizens who are detained in ICE custody at the Calhoun County

  Correctional Facility. With respect to Plaintiffs’ second claim, the Court

  certifies a habeas litigation group of all noncitizens who are detained in

  ICE custody in the Calhoun County Correctional Center, and who have

  one or more medical risk factors placing them at heightened risk of severe

  illness or death if exposed to COVID-19.

        IT IS SO ORDERED.

  Dated: July 31, 2020                      s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge




                                       48
Case 5:20-cv-10829-JEL-APP ECF No. 162 filed 07/31/20   PageID.5150   Page 49 of 49




                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on July 31, 2020.


                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       49
